Citation Nr: 0507071	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-02 332	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic sinusitis, to include as based on Persian Gulf War 
service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
rash, to include as based on Persian Gulf War service.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by fibromyalgia based on Persian Gulf War 
service (previously adjudicated as multiple joint arthritis).

4.  Entitlement to service connection for gastrointestinal 
reflux disease (GERD), to include as secondary to the service 
connected status post cholecystectomy.

5.  Entitlement to service connection for major depression.

6.  Entitlement to a rating in excess of 10 percent disabling 
for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to July 1992 
.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which continued a 10 percent 
disabling rating for bilateral pes planus with chronic 
fascitis and hammertoes and denied service connection for 
multiple joint arthritis, GERD, a rash, and major depression.

This matter also comes before the Board on appeal from an 
April 2003 rating decision of the North Little Rock RO, which 
determined that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for chronic sinusitis.

The veteran presented testimony before the Board at the RO in 
November 2004.  The transcript has been obtained and 
associated with the claims folder.

The veteran's claims for service connection for major 
depression and GERD; his application to reopen his claim for 
service connection for a rash; and his claim for a disability 
rating in excess of 10 percent for bilateral pes planus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  

The veteran submitted VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, in March 2004.  He claimed 
entitlement to service connection for irritable bowel 
syndrome.  The veteran further indicated that he was seeking 
compensation for "gall bladder."  The veteran is service-
connected for status post cholecystectomy.  The Board does 
not have jurisdiction over these matters and as such, they 
are hereby referred to the Veterans Benefits Administration 
(VBA) for appropriate action.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for chronic sinusitis in a rating decision in December 1992; 
the veteran was notified of this decision in December 1992 
and he did not appeal it.  

2.  Evidence submitted since the December 1992 rating 
decision denying service connection for chronic sinusitis 
does not relate, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim, and it does not raise a 
reasonable possibility of substantiating the claim.

3.  The veteran served in the Persian Gulf War and was a 
recipient of the Southwest Asia Medal, Kuwait Liberation 
Medal, and the Combat Action Ribbon.

4.  The veteran has been diagnosed with fibromyalgia, which 
has been determined to be a medically unexplained chronic 
multisymptom illness.  
CONCLUSIONS OF LAW

1.  The December 1992 rating decision denying service 
connection for chronic sinusitis is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  Evidence received since the December 1992 rating decision 
denying service connection for chronic sinusitis is not new 
and material, and the veteran's claim for service connection 
for chronic sinusitis has not been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The criteria for entitlement to service connection for 
fibromyalgia as a manifestation of an undiagnosed illness 
based on Persian Gulf service, have been met.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sinusitis.

Background.

In August 1992, the RO received the veteran's original claim 
for service connection for, among other things, a lung and 
breathing condition and "nose stays stopped up."  On 
September 1992 VA Nose and Sinuses examination, the diagnosis 
was chronic sinusitis.  A September 1992 VA x-ray report 
pertaining to the sinuses showed normal paranasal sinuses.  
In a December 1992 rating decision, the RO denied the claim 
for service connection for chronic sinusitis, noting that, 
while sinus drainage was found on the VA examination, x-rays 
taken of the paranasal sinuses revealed no clouding of any of 
the sinus areas and the service medical records showed no 
treatment for or diagnosis of sinusitis in service.  The 
veteran was notified of this decision in December 1992, he 
did not appeal it, and it is final.  38 U.S.C.A. § 7105(c).

In September 2002, the RO received a notice of disagreement 
(NOD) from the veteran with multiple claims which it had 
adjudicated in a December 2001 rating decision.  In the 
notice of disagreement, the veteran stated that he disagreed 
with the RO's "decision on my sinusitis."  The RO had not 
received any claim for, and had not adjudicated any claim 
for, sinusitis; therefore, the RO construed this statement as 
the veteran's application to reopen a claim for service 
connection for sinusitis.  The veteran also stated that he 
felt that had this condition "because of an undiagnosed 
illness", a statement suggesting that he would like the 
claim to be considered under certain legislation applying to 
undiagnosed illnesses in Persian Gulf War veterans.

In December 2002, the RO sent the veteran a letter in which 
it informed the veteran of what VA would do to assist him in 
the development of his claim and what information and 
evidence he needed to submit to substantiate his claim.  With 
regard to the latter, the RO provided the veteran with a 
lengthy list of examples of the kind of evidence that would 
help the RO make a decision on the claim.  The RO also 
specifically informed him of the kind of information and 
evidence it needed from the veteran in regard to his claim 
for service connection for "Gulf War Undiagnosed 
Illnesses".

In reply to the RO's letter, the veteran submitted a 
statement with "all of the medical records that are 
available from private doctors" in January 2003.  The 
veteran requested the RO to obtain records from the VAMC in 
Fayetteville.  Attached to this statement was another 
statement, received the same day in January 2003, in which 
the veteran stated that he had undergone a Gulf War 
examination in 2001 at the Oklahoma City VAMC.  

In an April 2003 rating decision, the RO denied the veteran's 
application to reopen his claim for service connection 
chronic sinusitis, indicating that the evidence submitted 
since last final denial of that claim, while showing 
treatment for allergic rhinitis, did not reflect treatment 
for sinusitis.  The RO noted that the two conditions were not 
the same and that neither met the criteria for undiagnosed 
illnesses.  The RO concluded that new and material evidence 
had not been submitted to reopen the claim for service 
connection for chronic sinusitis.
In May 2003, the veteran filed an NOD with the April 2003 
rating decision and submitted additional private treatment 
records.  Among these was a report from Cooper Clinic, dated 
in November 2000, which showed that the veteran as seen with 
multiple complaints including his sinuses, allergies, and 
nasal symptoms.  On examination the nose showed marked 
turbinate swelling.  There was no diagnosis but the examiner 
noted that he thought "most of this is allergy related."  
In another report, dated in July 2001, the veteran reported 
doing much better with his nasal allergies, and examination 
was unremarkable.

In July 2003, the RO received treatment reports submitted by 
the veteran from the VAMC in Oklahoma City.  These reports 
included a February 2001 Persian Gulf Registry examination 
which reflected that the veteran had provided a history of 
sinus disease and a diagnosis of sinusitis.  All findings on 
the head, eyes, ears, nose and throat examination were 
normal.  Specifically, with regard to the nose, the external 
examination as well as the examination of the mucosa, septum, 
and turbinates, was normal.  The assessment did not include a 
diagnosis of sinusitis but did include a diagnosis of 
allergic rhinitis.  A February 2001 VA x-ray report 
pertaining to three views of the paranasal sinuses 
demonstrated that the paranasal sinuses were unopacified 
without evidence for mucus membrane thickening or osseous 
change.  The radiologist's impression was unremarkable 
paranasal sinuses.  

In August 2003, the RO sent the veteran a letter informing 
him that his claim had been denied because he had not 
submitted new and material evidence to reopen it, and the RO 
described to him what kind of evidence would constitute new 
and material evidence to reopen his claim.  In an August 2003 
statement, the veteran requested that the RO obtain records 
from the Ft. Smith outpatient clinic.  In January 2004, the 
RO issued a statement of the case (SOC), and that same month 
the veteran perfected his appeal to the Board by submitting a 
VA Form 9 substantive appeal.

At the November 2004 hearing before the Board, the veteran 
submitted printouts of information from the internet about 
sinusitis and waived his right to have the RO review this 
evidence in the first instance.  He also submitted letters 
from his father and a cousin.  The cousin's letter did not 
state anything pertaining to the claim for sinusitis.  His 
father stated that the veteran suffered from many problems 
after the Gulf War that he did not suffer from before the war 
and that these included nose congestion.  At the hearing, the 
veteran testified that currently doctors have diagnosed his 
nasal problems as allergies and earlier the diagnosis had 
been chronic sinusitis.  See November 2004 Board Hearing 
Transcript at 9.  

Law and Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the provisions of specific legislation enacted to 
assist veterans of the Persian Gulf War, service connection 
may be established for a qualifying chronic disability which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The 
term "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined as a cluster of signs or symptoms; or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service-connected.  38 U.S.C.A. 
§ 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In this case, no evidence has been submitted that constitutes 
new and material evidence to reopen the claim for service 
connection for sinusitis.  The RO denied the claim in its 
December 1992 rating decision because, although there was a 
current diagnosis of it, that diagnosis was not confirmed by 
x-ray findings of the sinuses and, more importantly, there 
was no evidence of sinusitis in service as depicted by the 
service medical records.  The present evidence submitted in 
support of the claim to reopen does not relate, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim, 
i.e., that chronic sinusitis had its onset in service.  
Although the veteran's father wrote in his statement that he 
recalled that the veteran had suffered nose congestion after 
the Gulf War that he did not have before the Gulf War, the 
veteran's father, as a layperson, is competent to describe 
the symptoms he observed but he is not competent to provide 
evidence of a diagnosis of sinusitis.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In addition, the current evidence reflects no current 
diagnosis of sinusitis, but instead the nasal symptoms 
experienced recently have been attributed to allergies or to 
allergic rhinitis.  Thus, in addition to not relating to an 
unestablished fact necessary to substantiate the claim, the 
current evidence indicates that there is no current diagnosis 
of sinusitis.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes is not arbitrary).  In this regard, the articles on 
sinusitis do not show that the veteran has the disorder 
currently or that, if he does have it, it originated during 
his active service.  Furthermore, although the veteran 
requested in August 2003 that the RO obtain more recent VA 
treatment records from the Ft. Smith VA outpatient clinic, he 
did not state that those records pertained to his application 
to reopen the claim for service connection for sinusitis, as 
opposed to the other claims which are the subject of the 
Board's remand order below, and therefore he did not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that might relate to the unestablished fact 
necessary to substantiate the claim, i.e., that chronic 
sinusitis had its onset in service, and which might, if 
submitted, raise a reasonable possibility of substantiating 
the claim.  Cf. Graves v. Brown, 8 Vet. App. 522, 524-25 
(1996).  Accordingly, the Board concludes that the evidence 
received since the December 1992 rating decision denying 
service connection for chronic sinusitis is not new and 
material, and the veteran's claim for service connection for 
chronic sinusitis has not been reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).

In so concluding, the Board notes that, although the veteran 
requested that his claim for service connection for sinusitis 
be reopened based on the special legislation pertaining to 
undiagnosed illnesses in Persian Gulf veterans, this 
legislation does not provide a basis for reopening the claim.  
Although the veteran served in the Persian Gulf War, medical 
evidence of record relates the veteran's nasal condition 
currently to known clinical diagnoses of allergies and 
allergic rhinitis and has related it in the past to 
sinusitis.  Moreover, a new theory of causation for a 
disorder does not amount to a new claim or serve as a reason 
for reopening a previously denied claim without new and 
material evidence supporting the contention regarding the new 
theory of causation.  Cf. Ashford v. Brown, 10 Vet. App. 120, 
123 (1997).  In this case, no such evidence has been 
submitted.  Accordingly, the application to reopen a claim 
for service connection for chronic sinusitis must be denied.

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, the RO did provide the veteran with notice of 
the VCAA in December 2002, prior to the initial decision on 
the application to reopen in April 2003.  This letter 
informed the veteran of what VA would do to assist him in the 
development of his claim and what information and evidence he 
needed to submit to substantiate his claim, and it provided 
the veteran with a lengthy list of examples of the kind of 
evidence that would help the RO make a decision on the claim.  
However, it did not inform him specifically of what kind of 
evidence would constitute new and material evidence to reopen 
his claim.  Thus, the timing requirement of the notice as set 
forth in Pelegrini was partially met prior to the RO's 
initial adjudication of the claim.

The only cure for the RO not having informed the veteran 
specifically of what kind of evidence would constitute new 
and material evidence to reopen his claim would be to send 
him a letter informing him of this, and readjudicating his 
claim again thereafter.  The RO did this before sending the 
case to the Board.  Specifically, in August 2003, the RO sent 
the veteran a letter describing to him what kind of evidence 
would constitute new and material evidence to reopen his 
claim, and the RO gave him a reasonable amount of time to 
respond before readjudicating his claim in a January 2004 
supplemental statement of the case (SSOC).  

The RO correctly incorporated into its description the 
definition of new and material evidence provided by VA 
regulation section 3.156(a) as amended for claims to reopen, 
like this one, filed after August 29, 2001.  For example, the 
RO told him that to qualify as new, the evidence must be 
submitted to VA for the first time and that to be material, 
"the additional information must relate to an unestablished 
fact necessary to substantiate your claim."  In addition, 
the RO paraphrased that part of the regulation which provides 
that new and material evidence "must raise a reasonable 
possibility" of substantiating the claim, i.e., that the 
prior denial would change to an allowance of benefits.  The 
RO also told him that the evidence "can't simply be 
redundant (repetitive) or cumulative of that which we had 
when we previously decided your claim."  Because the RO 
informed him of what constitutes new and material evidence to 
reopen his claim and then readjudicated his claim thereafter, 
the Board concludes that the procedural error in not 
informing him of this before the initial adjudication has 
been cured, and remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  
The timing requirement for the VCAA notice has been 
satisfied, and the veteran will not be prejudiced by the 
Board's reviewing his claim on appeal.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran in the December 
2002 and August 2003 letters about the information and 
evidence that is necessary to reopen the claim for service 
connection for sinusitis and to substantiate that claim.  The 
RO included an attachment to the August 2003 letter detailing 
the type of evidence the RO was requesting the veteran to 
provide in this regard.  The RO also informed the veteran 
what evidence it already had regarding his claim.  Concerning 
the "fourth element," the Board finds that the veteran was 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In this regard, the RO has also 
informed the veteran in the rating decision and SOC and SSOC 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by the RO in connection with the appellant's 
claim.  The veteran was afforded a hearing before the Board 
in November 2004, and a transcript of his testimony from that 
hearing is in the file and has been reviewed.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  The VCAA specifically 
provided that nothing in section 5103A, pertaining to the 
duty to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  



Fibromyalgia (Adjudicated as Multiple Joint Arthritis)

Background

The Board notes that the veteran has attributed multiple 
joint pains to his period of active duty service.  
Specifically, he claims that he suffers from fibromyalgia as 
a result of his service in the Persian Gulf.  

The veteran served in the Persian Gulf War and the medals and 
ribbons he received include the Southwest Asia Service Medal 
with 2 stars; the Kuwait Liberation Medal; the National 
Defense Service Medal; the Sea Service Deployment Ribbon with 
1 star; the Combat Action Ribbon; and the Good Conduct Medal.  
The veteran indicated he served in the Southwest Asia Theater 
of Operations from January 1991 to June 1991.  

subsequent to his Persian Gulf service, the veteran has 
complained of multiple joint pains, to include in his hands, 
feet, hips, and wrists.  The first documented complaints were 
upon VA examination in 1992.  At that time, the veteran was 
diagnosed with pain in both hands.  The examiner could not 
establish a diagnosis by either clinical or radiographic 
evidence.

VA outpatient treatment records dated between 2000 and 2002 
contain continued complaints associated with various joints.  
He was variously diagnosed with musculoskeletal pain, low 
back syndrome, neck pain, and chest wall pain.

No obvious abnormalities were found upon VA spine examination 
in November 2001.  The veteran presented with complaints of 
pain in his ankles, wrists, and knees upon VA joints 
examination also in November 2001.  

The veteran was afforded a Persian Gulf War examination in 
February 2001.  Among other things, he reported exposure to 
smoke from oil well fires.  He was diagnosed with 
arthralgias.

Records from the Cooper Clinic and Sparks Preferred Medical 
Clinic note general body aches and pains in the joints 
subsequent to the veteran's Gulf War service.  They contain 
diagnoses of multiple joint arthralgias of unknown etiology 
likely secondary to fibromyalgia.  He was diagnosed with 
fibromyalgia in March 2002.

Analysis

As noted above with regard to the claim for service 
connection for sinusitis, under the provisions of specific 
legislation enacted to assist veterans of the Persian Gulf 
War, service connection may be established for a qualifying 
chronic disability which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of 10 percent or more not 
later than December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).  The term "qualifying chronic disability" 
means a chronic disability resulting from an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined as a cluster of 
signs or symptoms; or any diagnosed illness that VA 
determines in regulations warrants a presumption of 
service-connected.  38 U.S.C.A. § 1117(a)(2).

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If 
signs or symptoms have been attributed to a known clinical 
diagnosis in the particular veteran's case being considered, 
service connection may not be provided under the specific 
provisions pertaining to Persian Gulf veterans.  See 
VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).

Based on the evidence noted above, the veteran, who is a 
Persian Gulf veteran, has been found to have a "medically 
unexplained chronic multisymptom illness."  38 U.S.C.A. 
§ 1117.  Fibromyalgia was first diagnosed in March 2002, 
approximately eleven years after the veteran's Gulf War 
service and prior to December 31, 2006.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a).

According to the criteria for fibromyalgia a 10 percent 
rating is assigned for fibromyalgia that requires continuous 
medication for control. 38 C.F.R. § 4.71a, diagnostic code 
5025.  A 20 percent rating is assigned for fibromyalgia that 
is episodic with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that are present more than one-third of the time. Id.  A 40 
percent rating is assigned for fibromyalgia with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's like symptoms.  Id.

The medical evidence of record contains complaints of 
musculoskeletal pain and tender points, fatigue, sleep 
disturbance, stiffness, headaches, irritable bowel symptoms, 
and depression.  While there has been no opinion provided 
with respect to the relationship of the aforementioned 
symptomatology to the veteran's fibromyalgia, the Board is 
satisfied that fibromyalgia did in fact manifest to a degree 
of 10 percent or more prior to December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1)(i). 

As fibromyalgia by history, physical, examination, or 
laboratory tests cannot be attributed to any known clinical 
diagnosis; it constitutes an undiagnosed illness due to the 
veteran's Gulf War service.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).  Thus, resolving all reasonable doubt in favor of 
the veteran, service connection for fibromyalgia, is granted.  
38 C.F.R. § 3.102.

Duties to Notify and Assist

The Board has granted the veteran's claim for service 
connection for fibromyalgia (adjudicated as multiple joint 
arthritis), and therefore the benefits sought on appeal have 
been granted in full.  Accordingly, regardless of whether the 
requirements of the VCAA have been met in this case with 
regard to this issue, no harm or prejudice to the appellant 
has resulted.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini, 18 Vet. App. at 120; Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for sinusitis is denied.

Service connection for fibromyalgia is granted.


REMAND

Application to Reopen a Claim for Service Connection for a 
Rash

Reason for remand:  Notice of pertinent regulation not 
provided to veteran.  The application to reopen this claim 
was received in April 2001, before the effective date of 
August 29, 2001, for the amendments made to 38 C.F.R. 
§ 3.156(a).  Therefore, the veteran must receive notice of 
the version of 38 C.F.R. § 3.156(a) in effect prior to the 
amendments, and that is the regulation under which his claim 
should be considered.  Concerning this, the Board notes that 
the veteran's original claim for a rash was received by the 
RO in August 1992, and the RO denied service connection for 
papilloma, folliculitis, and pigmented nevi of the skin in a 
December 1992 rating decision.  The veteran did not appeal 
that decision, and it is final.  38 U.S.C.A. § 7105(c) (West 
2002).

In a July 2001 letter, the RO told the veteran it was working 
on his claim for "reopened compensation", but it did not 
define for him what constitutes new and material evidence to 
reopen a previously denied claim or provide him with notice 
of 38 C.F.R. § 3.156(a).  In the December 2001 rating 
decision, the RO did not discuss new and material evidence, 
and it appears that it may have reopened the claim for 
service connection for a rash and denied it on the merits.  
In the November 2002 SOC, the RO did not provide the veteran 
with notice of section 3.156(a).  However, in a later rating 
decision in April 2003, after the claim was already on 
appeal, the RO adjudicated that claim as one requiring new 
and material evidence to reopen and denied reopening on the 
grounds that new and material evidence had not been 
submitted.  However, in that decision, the RO appears to have 
used the amended version of section 3.156(a) which only 
applies to claims filed after August 29, 2001, and this claim 
to reopen was filed in April 2001.  In a June 2003 rating 
decision, the RO did not provide the veteran with notice of 
38 C.F.R. § 3.156(a).  In an August 2003 letter, the RO did 
notify the veteran as to what constitutes new and material 
evidence, but it provided him with the post-August 29, 2001, 
version of the regulation.

Regardless of what the RO has done in cases such as this, 
"the Board does not have jurisdiction to consider a claim 
which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).  Although this claim does not involve a prior final 
denial by the Board but rather by the RO, the same statutory 
reopening requirements apply to prior final RO decisions.  
Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.  
However, before it does so, the veteran has a right to be 
notified of the pertinent regulation concerning this matter.  
Therefore, remand is required for the RO to provide such 
notice and to readjudicate the application to reopen under 
the appropriate version of 38 C.F.R. § 3.156(a).

Service Connection For GERD And Major Depression
And Increased Rating For Bilateral Pes Planus.

Reason for remand:  Veteran requested that the RO obtain 
additional VA treatment records during the appeal period 
(i.e., prior to the Travel Board hearing in November 2004) 
and it does not appear that the RO attempted to get them.

In his April 2001 claim, the veteran stated that he received 
treatment from the VAMC Fayetteville.  In July 2001, the RO 
requested inpatient and outpatient treatment record from VAMC 
Fayetteville, and it received records dated from January 2000 
to August 2001.

In January 2003, the veteran requested the RO to get 
treatment records from the VAMC Fayetteville.  On an attached 
statement, he said he had a Gulf War examination done at the 
VAMC in Oklahoma City in 2001.  No records from either VAMC 
were added to the file but in the April 2003 rating decision, 
the RO stated that it had reviewed "all VAMC Fayetteville 
records."

In May 2003, the veteran submitted a statement in which he 
noted from his review of the SOC that the RO did not get all 
the records from VAMC to support his claims.  He stated he 
was seen in 1991, 1992, 1995, 1996, 1997, 1999, and 2000 and 
none of these records had been obtained.  It is not clear 
from the veteran's statement which VAMC he was referring to.  
Although old records would not be particularly relevant to 
the claim for an increased rating, they may serve to provide 
continuity of symptomatology for the claims for service 
connection for GERD and major depression.  

In the June 2003 SSOC, the RO stated that its request for 
records from the VAMC made in July 2001 included any old 
records which had been retired and that it specifically asked 
for a copy of the Gulf War examination report.  The RO noted 
that additional records were not received and neither was the 
Gulf War examination report.  The Board notes that it is true 
that the RO requested retired records from the VAMC in 
Fayetteville as is documented on the July 2001 request.  
However, the RO had not at this point, nearly two years 
later, requested additional treatment records, dated from 
July 2001.  Moreover, the RO had not requested records from 
the VAMC in Oklahoma City.

In July 2003, the veteran submitted the  Persian Gulf 
examination report and other records from the Oklahoma City 
VAMC which he had obtained himself.  In August 2003, the 
veteran requested the RO to obtain records from the "Ft. 
Smith Outpatient Clinic", which is a VA facility associated 
with the Fayetteville VAMC.  He requested that the RO obtain 
these records again in an undated statement.  In March 2004, 
he submitted VA Form 21-526, Veteran's Application for 
Compensation or Pension, as if he were making a new claim.  
However, some of the disabilities he listed - including 
depression, GERD, and feet - were the claims on appeal.  With 
this form, he submitted an authorization and consent form for 
the RO to obtain recent, i.e., including records dated in 
2003, treatment records from private clinics.  The most 
recent private record he had submitted on his own from these 
clinics was dated in June 2002.  It does not appear that the 
RO attempted to obtain any of these recent treatment records 
which may be relevant to the claims for service connection 
for major depression and GERD and to the current level of 
disability associated with bilateral pes planus.  
Accordingly, remand is warranted to obtain these records.

The veteran obtained and submitted the private medical 
records that are in the file himself, and some of these 
appear to be incomplete.  For example, on his December 2002 
VA Form 9 the veteran indicated that in May 2002 he underwent 
an esophagogastroduodenoscopy which showed "mild gastritis 
second[ary] to gallbladder removal."  Only the first page of 
this report appears to be in the file.  Moreover, the 
statement on the VA Form 9 and certain statements that the 
veteran made at the hearing before the Board appear to 
suggest that he is claiming that GERD is secondary to the 
service-connected status post cholecystectomy.  On remand, 
the RO should address this aspect of the service connection 
claim for GERD.  See 38 C.F.R. § 3.310(a).

With respect to the veteran's claim of entitlement to a 
rating in excess of 10 percent disabling for bilateral pes 
planus, an additional VA examination is also necessary. 
38 U.S.C.A. § 5103A.  The last VA examination of record is 
dated in November 2001.  The Board finds that the November 
2001 VA examination is inadequate for evaluating the 
veteran's current level of impairment, as it does not address 
the outstanding medical evidence.  38 C.F.R. § 4.70.  Thus, 
on remand, another VA examination pertaining to the feet 
should be conducted.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should obtain VA 
treatment records from April 2002 to the 
present from the Fayetteville VAMC to 
include the outpatient treatment records 
from the Fort Smith facility which is 
associated with the Fayetteville VAMC.  
If these treatment records only say 
"Fayetteville VAMC" on them and not 
"Fort Smith" the RO should document 
somewhere in the claims file, perhaps in 
the rating decision itself, for the 
veteran and the Board that records from 
the Fort Smith outpatient clinic are 
included in the records that are 
designated as being from the Fayetteville 
VAMC.  

The VBA AMC should also request VA 
treatment records from January 2001 to 
the present from the Oklahoma City VAMC.  
VBA AMC should contact the veteran and 
inquire as to which VAMC he sought 
treatment from between 1991 and 2000.  
Afterwards, attempts to locate the 
identified records should be made.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
efforts to obtain these records should be 
clearly documented in the veteran's 
claims file, to include all negative 
responses.

3.  VBA AMC should attempt to obtain the 
identified treatment records of the 
veteran between 2000 and 2003 from Pro 
Med Zero, 1400 South Zero, Fort Smith, 
Arkansas 72903, and Pro Med Van Buren, 
2521 Alma Highway, Van Buren, Arkansas, 
72956.  38 C.F.R. § 3.159(c)(1).  VBA AMC 
is directed to the March 2004 VA Form 21-
4142, Authorization and Consent to 
Release Information to VA, already 
associated with the claims file.  All 
responses to the request for records, to 
include negative responses, should be 
associated with the veteran's claims 
folder.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  38 U.S.C. § 5103A(b)(2).

5.  Once the development above has been 
completed, the VBA AMC should arrange for 
VA gastrointestinal and psychiatric 
examinations of the veteran for the 
purpose of ascertaining the etiology of 
GERD and major depression.  The VBA AMC 
should arrange for a VA examination to 
assess the extent of severity of 
bilateral pes planus. 

The claims file must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

GERD: 

Is it at least as likely as not that any 
GERD found on examination is related to 
service on any basis, or if preexisting 
service, was aggravated thereby?  The 
examiner is also asked to determine 
whether any currently diagnosed GERD is 
proximately due to, the result of, or 
aggravated by the service-connected 
status post cholecystectomy.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale. 

Major depression:

Is it at least as likely as not that any 
major depression found on examination is 
related to service on any basis, to 
include based on the veteran's Gulf War 
service, or if preexisting service, was 
aggravated thereby?  The examiner is also 
asked to determine whether any currently 
diagnosed depression is a symptom of or 
proximately due to, the result of, or 
aggravated by the service-connected 
fibromyalgia.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale. 

Bilateral pes planus:

The examiner should state whether there 
is objective evidence of marked deformity 
(pronation, abduction, etc) of the feet; 
of accentuated pain on manipulation and 
use; of swelling on use; and/or of 
callosities, and the examiner should note 
whether these manifestations, if any, are 
present bilaterally or unilaterally.  The 
examiner should also note whether there 
is marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, and 
whether these manifestations, if any, are 
present bilaterally or unilaterally, and 
whether these manifestations, if any, are 
improved by orthopedic shoes or 
appliances.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for major depression 
and GERD; and a rating in excess of 10 
percent disabling for bilateral pes 
planus.  The readjudicaton of the claim 
for service connection for GERD should 
also include consideration of whether 
current GERD, if any, is the proximate 
result of a service-connected status post 
cholecystectomy under 38 C.F.R. 
§ 3.310(a).  The readjudicaton of the 
claim for service connection for major 
depression should also include 
consideration of whether current major 
depression, if any, is the proximate 
result of a service-connected fibromyalgia 
under 38 C.F.R. § 3.310(a).  

8.  VBA AMC should provide the veteran 
with a VCAA letter regarding his 
application to reopen a claim for service 
connection for a rash which notifies him 
of the requirement that he submit new and 
material evidence to reopen that claim 
and which informs him of the definition 
of new and material evidence in 38 C.F.R. 
§ 3.156(a) which was in effect prior to 
amendments made on August 29, 2001.  VBA 
AMC should readjudicate whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a rash under the definition of new 
and material evidence in 38 C.F.R. 
§ 3.156(a) which was in effect prior to 
amendments made on August 29, 2001.  If 
it is determined that the claim should be 
reopened, appropriate assistance should 
be provided to the veteran in developing 
the evidence needed to substantiate his 
claim if that evidence has not already 
been obtained.  If it is determined that 
the claim should not be reopened, the 
veteran should be provided notice of the 
pre-August 29, 2001, version of 38 C.F.R. 
§ 3.156(a) in a SSOC.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


